Citation Nr: 1626507	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left deviated septum, status post septoplasty, claimed as a sinus disability.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1994.  He had no foreign service.

These matters come before the Board of Appeals for Veterans Claims (Board)       on appeal from December 2012 and February 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

Additional lay statements by the Veteran's wife have been added to the claims file since the statement of the case.  However, the Veteran submitted his substantive appeal after February 2, 2013.  Accordingly, remand for consideration of this evidence in the first instance by the Agency of Original Jurisdiction (AOJ) is not required unless specifically requested by the Veteran in writing.  As the Veteran did not request AOJ consideration in this instance, a remand is not warranted.  See 38 U.S.C.A. § 7105(e) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to AOJ.


FINDINGS OF FACT

1.  A March 1995 rating decision denied service connection for hypertension;       the Veteran did not appeal that decision, and no new and material evidence was received within the applicable appeal period.

2.  Some of the new evidence received since the prior denial relates to an unestablished fact necessary to substantiate the claim for service connection         for hypertension.

3.  The medical evidence does not show a current diagnosed left shoulder disability.  

4.  The medical evidence does not show a current diagnosed left knee disability.  

5.  The Veteran's deviated septum, claimed as a sinus condition, did not manifest during service and is not causally related to service.  


CONCLUSIONS OF LAW

1.  The March 1995 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the March 1995 denial     and the claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for a left deviated septum, status post septoplasty, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by letters in July 2012 and September 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist the claimant has been satisfied.  The Veteran's service treatment records are on file, as are post-service medical records and VA examination reports. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

The Veteran's initial claim for service connection for hypertension was denied in a March 1995 rating decision.  The Veteran did not appeal the decision, nor did he submit relevant evidence within one year of the notification of the decisions; therefore, the decision is final. See 38 U.S.C.A. § 7105(West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of     the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the      claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO originally denied the claim for service connection for hypertension in the March 1995 decision because there was no evidence of hypertension during service or to a compensable degree within one year of service.  The evidence considered      at the time of the denial included service treatment records and a January 1995     VA examination report.  On VA examination, elevated blood pressure readings   were noted.  A handwritten notation on the examination report noted "? labile hypertension."  In denying the claim, the RO cited to several medical treatises addressing primary hypertension diagnosis versus labile hypertension findings.

The evidence received since the March 1995 rating decision includes VA treatment records showing a diagnosis of hypertension.  This evidence is new, and relates     to an unestablished fact necessary to substantiate the claim.  In this regard, the records show a current diagnosis of hypertension for which he has been prescribed medication.  Accordingly, new and material evidence has been received and the claim for service connection for hypertension is reopened. 

Service Connection

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Shoulder

The Veteran asserts that he has a current disability of the left shoulder manifested by pain.  The Veteran's wife stated that in early 1988, the Veteran was stationed at Maxwell Air Force Base and began complaining about pain and discomfort in his left shoulder.  He saw a doctor who could not find an underlying cause so he just dealt with the pain and treated it with over the counter medications.  He still experiences that pain.

The Veteran's service treatment records support the wife's statement showing a February 1988 service treatment record that noted complaints of pain and audible crepitance in the left shoulder.  The examiner diagnosed left shoulder rotator cuff tendinitis.  X-rays were within normal limits.  

In August 1994, the Veteran was afforded a separation examination.  The examiner noted clinically normal upper extremities and clinically normal musculoskeletal system.  The Veteran noted a history of broken bones, but the examiner noted it to be referring to a childhood injury in which he broke his arm.  The Veteran reported no current complaints or history of painful or trick shoulder, arthritis, rheumatism, or bursitis.

Post-service, in January 1995 a VA examiner determined that the Veteran had no abnormality, injury, or diseases of the musculoskeletal system.  

An April 2012 VA treatment record showed a complaint of right shoulder pain coinciding with a recent job change.  The Veteran reported to that examiner that     he felt his new job was contributing to the onset of posterior right shoulder pain. 

The Veteran was afforded a VA examination in September 2012.  The examiner  noted that the Veteran did not have a shoulder condition.  The examiner found it to   be less likely than not that the Veteran had a left shoulder disability that was incurred in service or caused by the complaints in the Veteran's service treatment records.    The examiner noted the February 1988 complaints of a left shoulder problem and treatment for left shoulder tendinitis.  The Veteran was placed on light duty for two to three weeks.  The examiner noted no other routine shoulder problems in the service treatment records.  The examiner also noted the separation examination in August 1994 showing normal upper extremity examinations and after service, the Veteran was never treated for any routine shoulder problem.  



Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir.2001).  Here, despite the Veteran's complaints of shoulder pain during service, two VA examinations have found no diagnosable left shoulder disability post-service, nor is there a diagnosed left shoulder disability noted in treatment records during the course of the claim.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

To the extent that the Veteran and his wife believe that he suffers from a current left shoulder disability, as lay persons, they have not shown that they have specialized training sufficient to render such an opinion.  In this regard, a diagnosis for shoulder pain requires medical expertise and testing to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, their opinion as to a diagnosis for shoulder complaints is not competent medical evidence.  The Board finds the medical evidence to be of greater probative value than the Veteran's and his wife's lay contentions.  

As there is no competent evidence of a diagnosis of a left shoulder disability during the course of the claim, service connection must be denied.  Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).


In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Left Knee

The Veteran also asserts that he has a current disability of the left knee manifested by pain.  The Veteran's service treatment records show complaints of left knee pain in October 1991 with normal X-rays.  The examiner diagnosed left knee arthralgia.    

In August 1994, the Veteran was afforded a separation examination that showed clinically normal lower extremities and a clinically normal remaining musculoskeletal system.  The Veteran denied trick or locked knee, arthritis, rheumatism, or bursitis on the accompanying report of medical history.

Post-service, in January 1995 a VA examiner determined that the Veteran had no abnormality, injury, or diseases of the musculoskeletal system.  

The Veteran was afforded a VA examination in September 2012.  The examiner noted that the Veteran did not have a knee condition.  He specifically noted no diagnosable disabling knee condition at the time of the examination.  He found it   is less likely than not that the Veteran had a left knee condition that was incurred   in service or caused by the complaints noted in the Veteran's service treatment records.  The examiner noted that the Veteran was treated for left knee pain in October 1991 with X-rays at that time reported as okay.  The Veteran was treated with Motrin.  The examiner noted no other routine knee problems in the service treatment records.  The examiner also noted the separation examination in August 1994 showing normal lower extremity examinations.  After service, the Veteran was never treated for any routine knee problem.  

As noted above, pain alone, without a diagnosed or identifiable underlying malady  or condition, does not in and of itself constitute a disability.  Here, despite the Veteran's complaints of knee pain during service, two VA examinations have  found no diagnosable knee disability post-service, nor do treatment records reflect  a current left knee diagnosis.  

To the extent that the Veteran and his wife believe that he suffers from a current    left knee disability, as lay persons, they have not shown that they have specialized training sufficient to render such an opinion.  In this regard, the diagnosis for knee pain requires medical expertise and testing to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, their opinion as to a diagnosis for knee complaints is not competent medical evidence.  The Board finds the medical evidence to be of greater probative value than the Veteran's and his wife's lay contentions.  

As there is no competent evidence of a diagnosis of a left knee disability during the course of the claim, service connection must be denied.  Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky, 26 Vet. App. 289.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Left Deviated Nasal Septum

The Veteran essentially contends that he has a deviated nasal septum that developed during service.  As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with a left deviated septum, status post septoplasty.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records do not show any complaints or treatment for a deviated septum.  The Veteran's wife submitted a statement in November 2013 stating      that the Veteran started having problems breathing freely through his nose while stationed at Maxwell Air Force Base in February 1986.  It caused a feeling of congestion for what seemed to be year-round and it caused a lot of snoring.  She stated these problems continued after separation from service. 

However, the Veteran's separation examination dated August 1994 showed clinically normal nose and sinuses.  On the accompanying report of medical history, the Veteran denied sinusitis, hay fever, chronic or frequent colds, shortness of breath, frequent trouble sleeping, and ear, nose or throat trouble.  

A VA examination afforded in January 1995, months after separation from service, the examiner noted no abnormalities of the nose, sinuses, mouth, or throat.  

The Veteran was afforded another VA examination in September 2012.  The examiner diagnosed a history of left deviated nasal septum (non-traumatic) status post septoplasty.  The examiner diagnosed no sinus disability, but did note that the Veteran has been taking over-the-counter sinus medication for two years, since 2010.  The examiner reviewed the Veteran's claims file and found it is less likely than not that the Veteran's sinus condition was incurred in or caused by the Veteran's service.  The Veteran was treated with a septoplasty in 2007 for a deviated septum, which appeared to be congenital.  The examiner noted no mention in the service treatment records of a traumatic nasal injury while in service.  For these reasons, the examiner found insufficient evidence to support the Veteran's claim.

While the Veteran and his wife believe that his deviated septum is related to service, their lay opinions are not competent medical evidence, as the etiology of a deviated septum is a matter that requires medical expertise to determine.  See Jandreau, 492 F.3d at 1376-77.  The Board finds the opinion of the VA examiner  to be significantly more probative than the Veteran's and his wife's lay assertions.

Additionally, while the Board finds that the Veteran and his wife are competent to report any symptoms capable of lay observation, the Board finds that their assertions concerning the onset of his deviated septum are not persuasive.  In this regard, the Board finds the Veteran's denial of sinus problems, nasal problems, and hay fever on the separation report of medical history to be more probative and persuasive than the assertions of in-service and continuing post service symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Moreover, the Board also finds the normal separation examination and January    1995 VA general medical examination to be more probative and persuasive as to his medical status at that time, than the current assertions to the contrary.  

In sum, the most probative evidence is against a finding of a deviated septum in service or for many years thereafter, and is against a finding that such disorder is related to service.  Accordingly, the preponderance of the competent and probative evidence is against the claim, and service connection is denied. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened, and to this extent only the appeal is granted.  

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left deviated septum, status post septoplasty, claimed as a sinus disability, is denied.  




REMAND

The Board finds that additional development is needed prior to adjudication of the claim for service connection for hypertension on the merits. 

The Board notes that VA treatment records show a current diagnosis of hypertension, for which the Veteran has been placed on medication.  A VA examination in January 1995 only a few months after separation from service showed blood pressure readings of 124/100, 130/94, 126/96, 140/88, and 134/94.   At that time the examiner questioned whether the Veteran had labile hypertension. 

In light of the above, the Board finds that a VA examination and opinion is necessary. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for hypertension since his discharge from service.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA hypertension examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension began in service or is otherwise related to service?  Please explain why or why not.  The examiner should specifically address the elevated blood pressure readings noted on the January 1995 VA examination two months after his discharge from service. 

3.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


